            Case 1:19-cv-00178-JPO Document 49 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MIEH, INC.,
                                   Plaintiff,
                                                                          19-CV-178 (JPO)
                        -v-
                                                                             ORDER
 TEKNO PRODUCTS, INC., et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

          This action commenced on January 7, 2019. (See Dkt. No. 1.) On September 11, 2019,

the Court stayed the action pending the outcome of litigation in the Northern District of Illinois

(Dkt. No. 41 at 7.) Now, the Illinois case has been dismissed pursuant to settlement under

undisclosed terms. In light of that settlement — and the fact that the Illinois litigation can no

longer shed light on the scope of the rights at issue — the Court hereby lifts the stay in this

action.

          The Court also directs the parties in this action as well as in the related case (19-CV-486)

to appear for a telephonic status conference on February 23, 2021, at 11:00 A.M., by dialing

(888) 557-8511 and entering access code 9300838.

          The Clerk of Court is directed to lift the stay in this case.

          SO ORDERED.

Dated: February 2, 2021
       New York, New York

                                                  ____________________________________
                                                             J. PAUL OETKEN
                                                         United States District Judge
